DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chang et al (Chem. Mater, 2008).
Chang sets forth photolithographic hole-transport layer derived from electrochemical deposition of oligo (5-vinyl-2-nitrobenzyl triphenylamine-4-carboxylate).  Chang sets forth when said oligomer is exposed to UV light, the o-nitrobenzyl carboxylate portion of said oligomer undergoes dissociative intramolecular rearrangement to give a nitrosobenzaldehyde moiety and a carboxylic acid.  
Chang sets forth development of the electrochemically active and photosensitive oligomer 1, and its application to optoelectronics, wherein 1 is 
    PNG
    media_image1.png
    144
    237
    media_image1.png
    Greyscale
.  Chang shows when oligomer 1 is exposed to UV light said oligomer undergoes dissociative intramolecular rearrangement to give a nitrosobenzaldehyde moiety to produce a polymer having the structure:  
    PNG
    media_image2.png
    97
    71
    media_image2.png
    Greyscale
 and a carboxylic acid—see Scheme 4.  It is deemed said obtained polymer anticipates the polymer as defined in instant claims 1 and 2. i.e., having a main chain; a side chain containing an aromatic ring which contains a first carbon in which a hydrogen atom bonded thereto is substituted with a nitro group (NO2) and a second carbon atom in which a hydrogen atom bonded thereto is substituted with an aldehyde group, wherein the 1st and 2nd carbon atom are adjacent in the same benzene ring and wherein z is 0 in claim 2.  
Chang sets forth coating said oligomer 1 onto an ITO substrate and exposing to radiation, which dissociates to a polymer having the above nitrosobenzaldehyde moiety/pendent group.  Thus, it is deemed the exposed ITO anticipates the composite material of claim 4, as written.  

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sugiura (AIST, 2012, supplied by applicant IDS-12/11/19).
Sugiura sets forth a photocleavable crosslinker, which composed of hydrophilic poly (ethylene glycol) (PEG), photocleavable nitrobenzyl groups and amine-reactive N-hydroxysuccinimide ester groups having the structure found in figure 1 on page 671.  Sugiura sets forth said photocleavable crosslinker is formed into a photodegradable hydrogel sheet in culture dishes through reaction with amino-terminated four-arm PEG—see schemes 1 and 2. The formed hydrogel sheet was degraded upon UV light irradiation which produces a polymer having the structure:  
    PNG
    media_image3.png
    123
    152
    media_image3.png
    Greyscale
.   It is deemed this polymer anticipates the polymer of claims 1 and 2 as instantly defined and the cultured dish comprising said irradiation product anticipates the composite material of claim 4, wherein in z is 0 in claim 2 is anticipated.  

Allowable Subject Matter

Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  A search of the prior art did not result in a finding of either compound represented by Formula 6 or Formula 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc